Tompkins, S.
On the 12th day of December, 1895, a decree was made settling the account of Eliza J. Arkenburgh, as executrix, and Oliver M. Arkenburgh, as executor of the will of R. H. Arkenburgh, deceased.
Under that- decree the executor, is entitled to receive upwards •of $16,000; in all the sum of about $57,000 is directed tó be distributed.-
An appeal has been taken by two of the legatees, the executor and other legatee not appealing.
An undertaking for $250 to perfect the appeal under ¡section 2577 has been given.
A motion is now made by the executor, for distribution under *126the decree, unless a proper undertaking is. given to stay the execution and enforcement of the decree.
The question isDoes the undertaking already given effect a stay ?
Section 2511 of the Code'provides for the.undertaking which has been given, and which is necessary to render the appeal effectual.
The only other undertaking provided for on an appeal from a decree of'the Surrogate’s Court is in cases of appeals by executors, administrators, trastees, guardians, or other persons appointed by the Surrogate’s Court. Then to stay the enforcement of the decree, there must be an additional undertaking. .
Counsel for the executor and the motion insists that section 2580 gives the surrogate discretion to require an additional undertaking and fix the amount thereof. These are the words relied upon: “ In every other case it (the amount) must be fixed by the surrogate or by a judge of the appellate court, who may require proof,” etc.
These words, however, clearly refer to undertakings required of executors, administrators, etc., and not to any other appellant.
The case of Steinback v. Diepenbrock, 5 App. Div. 208, cited in support of the motion, is not applicable; there the appeal was from á judgment of the Supreme Court.
There is authority for requiring an undertaking to indemnify a respondent against loss and damage in such a case that is not found in the provisions in reference to appeals from Surrogates’ Courts.
My conclusion is that unless the appeal is by the executoi’, administrator, etc., no undertaking can be required except the one for $250,- required 'by 'section '25YY, and that the giving of that undertaking on this appeal perfects the appeal, and' hence, under section 2’584, operates as'a stay of proceedings to enforce the decree.
Motion denied, with $10 costs.